"'Ao 245B       (Rev. 12/11) Judgment in a Criminal Petty Case                                                                     FILED
                Sheet 1

                                            UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                                       JUDGMENT IN A CRIMINAL CASE
                                       v.                                        (For Offenses Committed On or After November I, 1987)

                           Manuel Ramos-Laurido                                   Case Number: l 9-cr-04185-AHG
                                                                                      Lauren Day Cusitello
                                                                                  Defendant's Attorney
REGISTRATION NO. 89275298

•
THE DEFENDANT:
18] pleaded guilty to count(s) TWO (2) OF THE INDICTMENT (Misdemeanor)
D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        after a plea of not guilty.
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                            Count
      Title & Section                    Nature of Offense                                                                                 Number{s)
       8:1325(a)(l)                 Improper Entry by an Alien (Misdemeanor)                                                               2




            The defendant is sentenced as provided in pages 2 through                   2        of this judgment.

D     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
18] Count(s) UNDERLYING COUNT                                                    is         areD dismissed on the motion of the United States.
18] Assessment: $10.00 - Remitted


18]   Fine waived                                   D Forfeiture pursuant to order filed                                               included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
      or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, t_!~e
      defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                      JANUARY 14, 2020
                                                                                      Date of lmpos!Uon of Sentence




                                                                                      HON. ALLISON H. GODDARD
                                                                                      UNITED STATES MAGISTRATE JUDGE

                                                                                                                                               19-cr-04185-AHG
AO 245B     (Rev. 12/11) Judgment in Criminal Petty Case
            Sheet 2 - Imprisonment

                                                                                                      Judgment-Page   _-=.2_ of      2
DEFENDANT:   Manuel Ramos-Laurido
CASE NUMBER: 19-cr-04185-AHG
                                                                 IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          TIME SERVED.



      D Sentence imposed pursuant to Title 8 USC Section 1326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.
      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _ _ _ _ _ _ Oa.rn.                             Op.m.      on _ _ _ _ _ _ _ _ _ _ __

               as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •------------------------
           •    as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                         to

 at                                                        with a certified copy of this judgment.


                                                                                                     UNITED STATES MARSHAL


                                                                            By---------------------
                                                                                                DEPUTY UNITED ST ATES MARSHAL




                                                                                                                             19-cr-04185-AHG
